           Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :      20 Cr. 23 (DLC)

JOSEPH GUAGLIARDO,                                            :
 a/k/a “Joseph Gagliardo,”
                                                              :
                                Defendant.
                                                               :
---------------------------------------------------------------x




                   THE GOVERNMENT’S SENTENCING MEMORANDUM



                                                              GEOFFREY S. BERMAN
                                                              United States Attorney
                                                              Southern District of New York


Eli J. Mark
Daniel C. Richenthal
Assistant United States Attorneys

Alona Katz
Special Assistant United States Attorney

- Of Counsel -
             Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 2 of 25




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

BACKGROUND ............................................................................................................................ 2

          A. The Defendant Embezzled from and Defrauded MCU with the Assistance of Its
             Corrupt Former CEO .................................................................................................... 3

                     1. Overview of the Defendant’s Schemes ................................................................ 3

                     2. The Security Contract for 1st1in, Inc.................................................................. 5

                     3. The Advertising Payments for the National Council .......................................... 7

                     4. Other Misconduct................................................................................................ 9

          B. The Defendant’s Efforts to Protect Himself and Wong .............................................. 10

          C. The Charges and the Defendant’s Plea ....................................................................... 12

          D. The Defendant’s Post-Arrest and Post-Plea Conduct ................................................. 13

          E. The Advisory Guidelines Range ................................................................................. 16

          F. The Probation Office’s Recommendation .................................................................. 17

DISCUSSION ............................................................................................................................... 17

I. A Guidelines Sentence Is Warranted ...................................................................................... 17

II. The Defendant’s Arguments Are Unpersuasive ..................................................................... 19

CONCLUSION ............................................................................................................................. 23
           Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 3 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :    20 Cr. 23 (DLC)

JOSEPH GUAGLIARDO,                                            :
 a/k/a “Joseph Gagliardo,”
                                                              :
                                Defendant.
                                                               :
---------------------------------------------------------------x

                   THE GOVERNMENT’S SENTENCING MEMORANDUM

        Defendant Joseph Guagliardo, a/k/a “Joseph Gagliardo,” is scheduled to be sentenced on

June 18, 2020, at 4:00 p.m. The Government respectfully submits this memorandum in

connection with that sentencing and in response to the defendant’s sentencing letter (Dkt. No.

15) (“Def. Ltr.”). 1

                                     PRELIMINARY STATEMENT

        The defendant repeatedly abused his role as a Supervisory Committee member for

Municipal Credit Union, a non-profit credit union. Instead of being a guardian of the credit

union and its members’ funds, he embezzled from the institution in multiple, deliberate, and

deceptive ways. He did so for years through the complicity of the former, now imprisoned,

CEO, and while providing that CEO with a stream of prescription painkillers. And he did so not

simply for purportedly philanthropic ends—as he now suggests—but for personal power and out




1
       The defendant did not file all of the exhibits to his letter publicly, as the Government
understands to be required by the Court’s individual rules and the First Amendment and common
law rights of access to judicial materials. Defense counsel has informed the Government that he
is working from home in light of the COVID-19 pandemic, and will file the remaining exhibits,
with redaction as warranted, upon his return to the office.
         Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 4 of 25




of greed. The credit union, which is in conservatorship after regulators identified serious and

unsafe conditions, is still dealing with the damage that the defendant and others wrought.

       Further, when the defendant learned that the credit union had commenced an internal

investigation, he sought to frustrate that investigation, placing his loyalty to the former CEO, and

concern for himself, above the institution. He also supplied information that was inaccurate and

unknown to a witness to certain of his misconduct, prior to that witness meeting with the

Government.

       Moreover, and consistent with his pre-arrest conduct, since his guilty plea, the defendant

has sought to minimize his own conduct and the harm that he caused.

       The United States Sentencing Guidelines (“Guidelines”) appropriately reflect the

defendant’s wide-ranging, calculated, and serious betrayal of his position as an officer of a non-

profit financial institution. For what he did, the defendant faces an advisory Guidelines range of

27 to 36 months’ imprisonment, as set forth in the Presentence Investigation Report (“PSR”) of

the United States Probation Office (“Probation Office”), in which the Probation Office

recommends a sentence of 27 months. To serve the legitimate purposes of sentencing, including

promotion of respect for the law and general deterrence, the Government requests that the Court

impose a sentence within the applicable Guidelines range.

                                        BACKGROUND

       Since at least 2017, the Government has been investigating fraud, embezzlement, and

corruption at Municipal Credit Union (commonly referred to as “MCU”), a non-profit, member-

owned credit union based in Manhattan, including that committed by or with the knowledge of

certain members at the highest echelons of the organization, and an attempted cover-up of this

wrongdoing. (PSR ¶ 8.) The investigation revealed misconduct committed by the defendant—



                                                 2
         Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 5 of 25




who was purportedly responsible for security, detection of fraud, and oversight at the credit

union—as well as by Kam Wong, the credit union’s former CEO and President (who has already

been convicted and sentenced), among others. 2 The misconduct committed by the defendant and

others caused significant financial and reputational harm to MCU and its members, and the

institution has been placed into conservatorship because of “unsafe and unsound conditions,” as

described below.

       A. The Defendant Embezzled from and Defrauded MCU with the Assistance of Its
          Corrupt Former CEO

               1. Overview of the Defendant’s Schemes

       From in or about 1993 through May 2018, the defendant, a former law enforcement

officer, served on MCU’s Supervisory Committee (except for a brief period of time when he

served on MCU’s Board of Directors), the body charged with overseeing compliance and

officers, similar to an audit committee at a for-profit company. During this period, he also

served, at times, as the head of MCU’s Security and Fraud Department and as its Chief Internal

Auditor (additional positions that compromised the independence of those departments (see, e.g.,

PSR ¶ 84)).




2
        On May 8, 2018, Wong was charged by complaint and arrested in connection with a
wide-ranging multi-million dollar embezzlement and fraud scheme, which led to his termination
on June 12, 2018. (PSR ¶ 20.) On or about December 2, 2018, Wong pled guilty to
embezzlement from MCU and acknowledged, in his written plea agreement, to, among other
things, endeavoring to obstruct and impede and obstructing and impeding the administration of
justice with respect to the criminal investigation into this matter, and agreeing with one or more
others to do the same. (Id.) Wong was ultimately sentenced to 66 months’ imprisonment and
ordered to pay more than $9 million in restitution. (PSR ¶ 5.)

                                                 3
         Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 6 of 25




        On May 24, 2018, the New York State Department of Financial Services (“DFS”)

discharged the entire Supervisory Committee, including the defendant. 3 (PSR ¶¶ 15, 86.) Then,

approximately a month later, after Wong was charged with crimes, DFS discharged the entire

Board of Directors, explaining that it had identified “severe deficiencies and weakness in

[MCU’s] internal controls and in the [Board’s] oversight of the management of the affairs, funds

and records of MCU, in a manner that raises significant concerns regarding the oversight of

MCU’s operations and protection of its membership.” (PSR ¶ 86; see also PSR ¶ 15.) DFS also

identified, in a separate report, that MCU was “not being run in the best interest of the

membership,” and money was “being used to fund excessive employee compensation and

benefits.” (PSR ¶ 85.)

        The defendant had played an instrumental role in assisting Wong, MCU’s corrupt former

CEO and President, to take control of the institution in 2007, after a struggle over succession.

Shortly after Wong became MCU’s CEO, the defendant began leveraging his relationship with

Wong to embezzle hundreds of thousands of dollars from MCU. (PSR ¶ 9.) As a member of

MCU’s Supervisory Committee, the defendant was supposed to be a guardian and protector of

MCU’s funds; instead, the defendant, with the agreement and assistance of Wong, embezzled

money from MCU through two of the defendant’s ventures, violating both the defendant’s

fiduciary duty to the credit union and its members, and MCU’s written conflict of interest policy

prohibiting Supervisory Committee members from doing business with the institution. (PSR

¶¶ 9, 14.)



3
        The defendant refers to himself in his sentencing submission as a “decorated NYPD
officer.” (Def. Ltr. 2.) But he offers no support for the suggestion that he received any
decorations from his time as an officer, and a copy of his resume listing purported distinctions,
which he submitted to the credit union for re-nomination to the Supervisory Committee in or
about early 2015, does not include any.

                                                 4
         Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 7 of 25




       As described in greater detail in the PSR, in Complaint 19 Mag. 9340 (Dkt. No 1, and

enclosed as Exhibit A), and as the defendant admitted in the plea agreement (enclosed as Exhibit

B), his scheme took multiple forms, from causing the credit union to pay a security company he

had set up; to causing the credit union to pay for wasteful advertising expenditures for a non-

profit organization he controlled; to causing the credit union to pay for personal expenditures,

including expensive meals at a restaurant for his organization, novelty custom badges for

himself, Wong and two others, cellphone bills, and even parking tickets. (See, e.g., PSR ¶¶ 9,

60-62.) The defendant also submitted misleading invoices and reports to the credit union, and

omitted and failed to disclose his connections to people, organizations, and bank accounts to seek

to cover-up what he had done and was doing. (See, e.g., PSR ¶¶ 24, 26, 34, 35.) The improper

payments were generally approved of by Wong, despite the fact that they violated MCU’s

conflict of interest policy. (PSR ¶¶ 9, 14.) At the same time when Wong was enabling the

defendant to bilk the credit union, the defendant was providing Wong a stream of controlled

substances, in the form of prescription painkillers, including those obtained from the defendant’s

spouse, a doctor affiliated with a public hospital. (PSR ¶¶ 10, 63-71.)

               2. The Security Contract for 1st1in, Inc.

       As noted above, as a member of the Supervisory Committee, the defendant was entrusted

to protect MCU from fraud, and indeed, MCU had paid for him to pursue educational

accreditations to further his compliance/security background. But instead of applying that

knowledge to help the credit union, the defendant exploited vulnerabilities MCU was




                                                 5
         Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 8 of 25




experiencing at ATMs as a pretense to create a sham company, with another person as a front,

and then cause MCU to pay that company. (See PSR ¶¶ 9, 17, 26-54.) 4

       To be sure, the company did some real work for MCU, namely, certain repetitive night-

time inspections of ATMs for skimmers, but that work can only be described as basic, at best.

The defendant does not appear to disagree. (See Def. Ltr. 11 (referring to the work as

“elementary”).) As MCU explains in its victim impact statement (enclosed as Exhibit C), what

the defendant had his company do “hardly were the security measures that were adequate to meet

the issues at hand.” (Ex. C, at 2.) And in any event, the defendant knew that he was not

supposed to do business with or receive money from the credit union, but he did so anyway, and

took multiple steps to hide what he was doing. In August 2017, the defendant had another

individual (an attorney and friend of his, who is identified as “Individual-1” in the Complaint)

create a new company, 1st1in, Inc., with Individual-1 as the sole shareholder, notwithstanding

that the company was the defendant’s idea and would be effectively controlled by him. (PSR

¶ 17.) The defendant then created documents for the company, including a memorandum of

understanding (“MOU”), security reports, and invoices, using Individual-1’s and another’s name,

to obtain payments for this company, which he identified as a “consortium of trained law

enforcement and security specialist [sic] with decades of service,” who had been working

together “since 1978.” (PSR ¶¶ 30, 34.) That description was hyperbole—at best. (See PSR

¶ 35.) The three regular workers for 1st1in, Inc. were an old friend, a friend’s son, and a family

member, none of whom had a security services background and all of whom were unqualified to



4
        The defendant used a report conducted by the New York City Police Department, which
he had solicited, to help convince MCU to hire his company, without identifying it as his
company. That report, to which he refers in his sentencing submission, was not produced with
the defendant’s “money,” as he asserts (Def. Ltr. 10). The defendant did not pay for the report.
Nor would it excuse his crime if he did.

                                                 6
         Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 9 of 25




perform real security services. 5 (PSR ¶¶ 36, 40, 41; see also Ex. C, at 2 (the work was

“conducted by unqualified personnel who were the defendant’s close friends or family

members”).) This scheme caused MCU to lose $256,689. (PSR ¶ 38.)

       The defendant directed the majority of the payments 1st1in, Inc. received to himself and

his close family members, including for purported rent in a building he owned (that the company

did not in fact use), and the purchase of a personal vehicle. (PSR ¶¶ 17, 42-45.) He cashed at a

check casher the gross majority of the checks that he had written to himself (notwithstanding that

he had a bank account, and the check casher charged fees), and he also directed money to his

daughter’s account at MCU, which he then withdrew in cash. (PSR ¶¶ 44-45, 50-51.)

               3. The Advertising Payments for the National Council

       Like many organizations, MCU made charitable contributions to other organizations.

One of those was to an organization, the National Council of Columbia Associations of Civil

Service, Inc. (the “National Council”), that the defendant effectively controlled, and of which he

served as President. (PSR ¶ 18.) The defendant, in violation of MCU’s written policy, solicited

and received annual advertising payments for purported web advertising services on the National

Council’s website, which Wong approved. (PSR ¶¶ 9, 55, 58.) This was another means of

embezzling money from MCU for the defendant’s benefit, under the guise of a donation and/or

advertising expenses. Indeed, the rudimentary website barely functioned and had only one

sponsor, MCU. (PSR ¶ 57; see also Ex. C, at 3.)

       And again, the defendant knew that what he was doing wrong, so he took steps to seek to

conceal what he was doing. Between 2008 and 2017, the defendant created letters in the name of

another requesting MCU’s annual sponsorship of the National Council’s website for $20,000 or


5
       The defendant briefly hired a fourth worker, a former member of the New York City
Police Department, who quit after only a couple of weeks.

                                                7
        Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 10 of 25




more per year. (PSR ¶ 58.) Not only were these advertising expenditures a violation of MCU’s

policy, as noted above, but they also were a waste of resources. (PSR ¶ 59.) In order to help to

maintain MCU’s sponsorship of the organization, the defendant honored an MCU representative,

including Wong on multiple occasions, at a gala each year that was attended by members of

MCU’s Board of Directors, Supervisory Committee, and management. (PSR ¶ 56; see also Ex.

C, at 3.) This scheme caused MCU to lose approximately $211,500 for the near-worthless

advertising services, not including the cost of the tickets to the annual gala or MCU’s purchases

of advertising in the organization’s journal.

       The National Council appears to have been a “true philanthropic” organization (Def. Ltr.

1) only in the technical or formal sense. The organization not only routinely failed to file annual

disclosures and statements, as required for a charity, but also the majority of its funds appear to

have been used for entertainment expenditures, many of which the defendant emceed and used to

boost his public profile, including holiday parties, dinner dances, meals for alleged meetings,

breakfasts and dinners for other organizations, golf sponsorships for other organizations, apparel,

and commemorative coins. (PSR ¶¶ 18, 19.) According to its own records, only small amounts

of money were expended on genuinely charitable endeavors, such as scholarships. In any event,

whatever the defendant’s views of the National Council’s alleged work, he was not permitted to

embezzle money to fund that alleged work.




                                                  8
        Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 11 of 25




                4. Other Misconduct

       As described in the Complaint, the plea agreement, the PSR, and the victim impact

statement, the defendant also defrauded, embezzled from, misdirected assets of, or otherwise

harmed the credit union in other ways, including:

   •   Distributing hydrocodone and codeine to Wong on multiple occasions, some of which

       were obtained via prescriptions that the defendant had his spouse, a doctor with a public

       hospital, write, and some of which he obtained from another doctor affiliated with the

       New York City Police Department. (PSR ¶¶ 63-76.)

   •   Using his MCU credit card to charge expensive meals at restaurants, including more than

       approximately $14,000 at a single restaurant, at least some of which were for alleged

       meetings the defendant hosted for his organization, the National Council. (PSR ¶ 60.)

   •   Using his MCU credit card to purchase vanity custom law enforcement-type badges for

       himself, Wong and two others, which totaled more than approximately $2,100. (PSR

       ¶ 61.)

   •   Using his MCU credit card to pay for multiple monthly wireless phone bills (in addition

       to his MCU-issued cellphone), totaling more than $16,000. (PSR ¶ 62.)

   •   Using his MCU credit card to pay various other purported business expenses, which were

       really personal expenditures, including for parking tickets and Apple iTunes purchases.

       (PSR ¶¶ 60, 62.)

   •   Demanding and receiving multiple tickets to sporting events and access to MCU’s suite

       at MCU Park (a minor league baseball stadium) in Brooklyn, including on fifteen




                                                9
         Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 12 of 25




        occasions in 2017 alone, which he used to entertain family members and friends, while

        charging meals and alcoholic beverages to the credit union. (PSR ¶ 95.)

    •   Causing, without authority, MCU to enter into an “ill-advised” contract with a financial

        crime management program, while it was still using another crime management program,

        which created substantial compliance issues, and in part aided Wong’s substantial theft to

        go undetected. (Id.)

                                                  ***
        In sum, the credit union states:

                 The ordinary MCU member deposits his or her full paycheck into
                 his or her account and uses the money for basic needs: to buy food
                 for his or her family; to purchase a new NYPD or FDNY uniform;
                 or to pay off a loan for a necessary vehicle to travel to work. . . . It
                 is clear that Mr. Guagliardo did not concern himself about ordinary
                 MCU members and did not have any compunctions about
                 betraying those members who were supposed to be his former
                 brothers and sisters in the NYPD and FDNY (or other City
                 employees). Instead, Mr. Guagliardo focused on gaining power
                 and enriching himself. In fact, Mr. Guagliardo treated the Credit
                 Union like his own private fiefdom.

(Ex. C, at 5.)

        B. The Defendant’s Efforts to Protect Himself and Wong

        On January 18, 2018, after law enforcement agents with the United States Attorney’s

Office first questioned Wong in connection with the investigation (and Wong made false and

misleading statements regarding money he had received from MCU), the defendant reaffirmed

his fidelity to Wong, texting, “I’m always loyal to you, but people have to start responding so we

can protect ourselves from more than regulators. This is between us.” (PSR ¶ 77.) The

defendant meant it. Indeed, the defendant offered to help Wong, including helping him to get




                                                   10
         Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 13 of 25




others to sign an affidavit on Wong’s behalf, if needed. 6 Although the Government has not

identified evidence that the defendant knew at that time that Wong had embezzled from the

credit union, the defendant’s loyalty was clear—it was to Wong, not the credit union.

       After MCU commenced an internal investigation, which resulted, on February 22, 2018,

in Wong being placed on administrative leave, the defendant made efforts to attempt to impede

the internal investigation. (PSR ¶ 78, 96; see also Ex. C. at 4.) For example, after Wong texted

the defendant that MCU’s outside counsel had “got to go,” the defendant requested and

attempted to commence an audit of outside counsel’s bills for expenses related to the internal

investigation, in an apparent attempt to hinder the internal investigation. (PSR ¶ 78; Ex. C. at 4.)

And about a week or two before the defendant was removed from his position by DFS, the

defendant shredded a bag of documents outside of the area where his office at MCU was located.

(PSR ¶ 79.)

       After the defendant’s home was searched, pursuant to a search warrant, and he learned

that Individual-1 (the front man for 1st1in, Inc.) had been served with a grand jury subpoena, the

defendant provided Individual-1 with information then unknown to Individual-1 concerning the

formation and operation of the company. (PSR ¶¶ 80-82.) For example, the defendant told

Individual-1, for the first time, that the defendant had set up 1st1in, Inc. after discussing the

matter with MCU’s General Counsel, who allegedly had suggested that the defendant form the

company. (PSR ¶ 80.) That information was false. (PSR ¶ 83.) The defendant also provided

Individual-1 with emails, reports, invoices, and the MOU—all of which were in Individual-1’s

name—and none of which Individual-1 had previously seen. (PSR ¶ 81.)


6
       One individual who signed a false and misleading affidavit for Wong was Sylvia Ash, a
New York State Supreme Court justice, and former chair of MCU’s Board of Directors. Ash has
been charged in Indictment 19 Cr. 780 (LAK) with obstruction of justice, and her case is
pending.

                                                  11
        Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 14 of 25




       Then, on August 16, 2019, a few days before Individual-1 was scheduled to meet with the

Government, the defendant texted him a more than 15-paragraph long message, purporting to

provide an explanation of how and why the defendant created 1st1in, Inc., the defendant’s role

with the company, and a justification for the payments from 1st1in, Inc. to the defendant’s

daughter (which, as noted above, he later withdrew from her account) and to his spouse (from

whom, as noted above, the defendant obtained prescriptions for controlled substances that he

gave to Wong). (PSR ¶ 82.)

       C. The Charges and the Defendant’s Plea

       On October 4, 2019, the defendant was charged in a 34-page complaint, number 19 Mag.

9340, with conspiracy to embezzle from a federally-insured credit union, embezzlement from a

federally-insured credit union, conspiracy to defraud a financial institution, defrauding a

financial institution, conspiracy to distribute controlled substances, and distribution of controlled

substances. (Ex. A.)

       On January 10, 2020, the defendant waived indictment, and pled guilty pursuant to a

written plea agreement to embezzlement from MCU. (PSR ¶ 1.) The defendant admitted in the

plea agreement not only to embezzlement from the credit union, but also to various other

misconduct, including agreeing with one or more others to embezzle from MCU; distributing and

possessing with the intent to distribute hydrocodone and codeine to Wong; engaging in efforts to

protect himself and Wong from scrutiny; and communicating with another individual

(Individual-1) in advance of his interview by the Government and providing him with

information that was unknown to him at the time and/or was inaccurate. (See Ex. B; see also

PSR ¶ 91.)




                                                 12
        Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 15 of 25




       During the defendant’s plea allocution, after initially admitting that he willfully

misapplied and diverted money to 1st1in Inc. and the National Council, which he effectively

controlled, upon questioning from the Court about whether he knew what he did was wrong, he

stated, “I didn’t realize it was wrong until after the fact . . . these agreements were with the CEO,

and I believed them to be correct.” (Plea Tr. (Dkt. No. 13) 20.) After the Court took a brief

adjournment, defense counsel explained that the defendant was confused by the Court’s question,

because it allegedly raised issues for the defendant about whether he knew at the time about

Wong’s own fraudulent conduct (even though the Court did not inquire about that). (Id. at 21-

22.) The defendant then stated that he understood at the time that what he was doing was wrong,

that it violated the law, and that he benefited from the payments to the two organizations, both of

which he controlled. (Id. at 23-24.)

       D. The Defendant’s Post-Arrest and Post-Plea Conduct

       In his sentencing submission, the defendant suggests that he did not personally gain much

from his scheme (Def. Ltr. 1); that his embezzlement was largely or entirely for what he

perceived to be benevolent purposes (id.); that he always placed his loyalty to the credit union

above any individual, including Wong (id. at 9); that he was tempted by Wong into committing

his crime (id. at 3); that he worked to address problems at MCU that were not being properly

addressed by the Board of Directors (id. at 8); and that he has “fully repaid” his financial

penalties (id. at 16). These statements are misleading or incomplete, at best. To choose just one,

obvious example, the defendant plainly personally benefited from his scheme, and undertook it,

at least in large part, for that reason. The defendant does not even attempt to reconcile his

suggestion to the contrary with the checks that he cashed or the money that he directed to his

daughter (and then also withdrew in cash) or his spouse.



                                                 13
        Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 16 of 25




       Unfortunately, these kinds of statements are also consistent with the defendant’s post-

arrest and post-plea conduct. Specifically, on January 8, 2020, after he had agreed to plead

guilty and only days before his change of plea hearing, the defendant engaged in

communications with a potential witness in this case (in violation of his bail conditions), in

which the defendant both minimized Wong’s offense and disclaimed any blame for Wong’s

conduct. (PSR ¶¶ 6, 100.) For example, he minimized the financial and other impact to MCU of

his and Wong’s crimes, commenting that a theft of “20 million dollars” would still be “less then

[sic] ½ of 1%.” (PSR ¶ 100.)

       The defendant also suggested to that same potential witness that Wong’s fraud and the

failure to detect it was the fault solely of the Board and regulators ignoring “warning signs” from

the Supervisory Committee. (Id.) However, the defendant did not raise any contemporaneous

concerns about Wong or his compensation (and obviously hid that he was feeding Wong’s drug

habit from anyone). 7 To the contrary, DFS’s examinations reflect that there were significant

program deficiencies in areas that the defendant was purportedly responsible for operating or

overseeing, such as MCU’s Bank Secrecy Act/Anti-Money Laundering program. (PSR ¶ 84.)

These deficiencies escalated during the period when the defendant served in two roles, as both a

Supervisory Committee member and as the head of the Security and Fraud Department,

contributing to Wong being able to engage in his embezzlement scheme for years without

detection. (PSR ¶ 85; see also Ex. C, at 4.)




7
        Perplexingly, in his sentencing submission, the defendant trumpets as one of his
achievements his recommended termination of a former MCU assistant branch manager. (Def.
Ltr. 10.) However, when that same branch manager’s concerns about certain of Wong’s
suspicious banking activity was elevated to the defendant, he neither looked into that information
nor shared that information with the Board of Directors or regulators.

                                                14
          Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 17 of 25




         Then, only approximately a week after pleading guilty, the defendant began soliciting

character letters, including from law enforcement officers whom he barely knew. In his

solicitation, the defendant, while acknowledging his formal guilt, suggested that he did not know

at the time what he was doing was illegal and that he “did not financially benefit personally from

these transactions.” (PSR ¶¶ 101-03.) For example, he stated that “[t]he Southern District

believes it was an unfair relationship,” and “although I am aware of the criminal conduct for

which I am now convicted, it is a surprise to me.” (PSR ¶ 103 (emphases added).) He added,

“[s]ince my actions have been deemed illegal,” he had to take a plea, but he did not want

character letters to suggest he was innocent because “I don’t want the judge to think I am

speaking out of both sides of my mouth.” (PSR ¶ 104 (emphasis added).) These statements

arguably conflict with the defendant’s sworn plea allocution, and they certainly conflict with the

facts.

         The defendant similarly asserts that he “has figuratively and literally re-paid society”

(Def. Ltr. 16) because he has remitted the “full amount of ill-gotten gains, totaling $425,514” to

the United States Marshals Service, and he will seek to “petition the United States Department of

Justice for the restoration of those funds to the MCU, as and for restitution” (id. at 1). Not so.

As an initial matter, the defendant paid only $350,000. (PSR ¶ 176.) The Government satisfied

the remainder of the defendant’s forfeiture obligation through a seizure warrant of 1st1in, Inc.’s

bank account (an account from which the defendant continued to write checks even after his

home was searched), for which the Court has recently entered a final order of forfeiture. (Id.;

Dkt. No. 28.) The defendant still has an independent obligation to pay restitution to MCU,

which exceeds his forfeiture obligation, and his economic circumstances, as set forth in the PSR,

reflect that he has ample assets to pay both (PSR ¶¶ 158, 174). But he has not done so.



                                                  15
        Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 18 of 25




       As the Probation Office states, considering all of these circumstances:

               We are gravely concerned that while on bail, Guagliardo attempted
               to contact a witness in the case where he appeared to minimize the
               impact of the offense and his and Wong’s role and responsibilities.
               Furthermore, the defendant’s “blanket” solicitation of character
               letters, where he seemed to be “coaching” his potential references,
               begs the question if he is truly remorseful for his actions.

(PSR p. 41.)

       The Government has the same concern.

       E. The Advisory Guidelines Range

       The Probation Office calculates the defendant’s advisory Guidelines range as follows, a

calculation matching that in the plea agreement and with which the Government agrees.

   •   In this case, involving a violation of 18 U.S.C. § 657, the offense is governed by
       U.S.S.G. § 2B1.1. (PSR ¶ 106.)

   •   Pursuant to U.S.S.G. § 2B1.1(a)(1), the base offense level for the offense is 7,
       because the statutory maximum term of imprisonment is 20 years or more. (Id.)
   •   Pursuant to U.S.S.G. § 2B1.1(b)(1)(G), because the offense involved a loss of
       approximately $468,189, the base offense level is increased by 12 levels. (PSR
       ¶ 107.)
   •   Pursuant to U.S.S.G. § 3B1.3, the offense level is increased by 2 levels, because
       the defendant had a fiduciary responsibility to the credit union and its members,
       and he abused a position of public or private trust, or used a special skill, in a
       manner that significantly facilitated the commission or concealment of the
       offense. (PSR ¶ 109.)
   •   Pursuant to U.S.S.G. § 3E1.1(a), the offense level is decreased by two levels,
       because the defendant demonstrated acceptance of responsibility for the offense.
       (PSR ¶ 113.)
   •   Pursuant to U.S.S.G. § 3E1.1(b), the offense level is decreased by one additional
       level, because the defendant timely notified authorities of the intention to enter a
       plea of guilty. (PSR ¶ 114.)
       In accordance with the above, the total offense level is 18. (PSR ¶ 115.) The defendant

has a prior youthful offender conviction for assault, which results in no criminal history points,


                                                16
           Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 19 of 25




resulting in a Criminal History Category of I. (PSR ¶¶ 119, 122.) Based upon these calculations,

the defendant’s advisory Guidelines range is 27-33 months’ imprisonment and a fine of $10,000

to $1,000,000. (PSR ¶¶ 164, 172.)

          F. The Probation Office’s Recommendation

          Taking into account all of the factors set forth in 18 U.S.C. § 3553(a), including the

defendant’s age and background, his physical and mental health, the nature and circumstances of

his offense, and the objectives of punishment, deterrence, and promotion of respect for the law,

the Probation Office recommends a sentence of 27 months’ imprisonment, the bottom of the

applicable Guidelines range. (PSR pp. 39, 41.)

                                            DISCUSSION

I.        A Guidelines Sentence Is Warranted

          The factors set forth in 18 U.S.C. § 3553(a) strongly weigh in favor of a meaningful term

of imprisonment, consistent with the Guidelines and the recommendation of the Probation

Office.

          First, the seriousness of the offense warrants such a sentence. See 18 U.S.C.

§ 3553(a)(2)(A). As described above, the defendant embezzled hundreds of thousands of dollars

from MCU, a non-profit financial institution, and placed his own interests and that of the now-

former corrupt CEO above that of MCU, in a manner that caused both financial damage and non-

quantifiable, but nevertheless real, harm to MCU’s members, whose trust he repeatedly betrayed.

          Second, the history and characteristics of the defendant and the nature and the

circumstances of the offense warrant such a sentence. See 18 U.S.C. §§ 3553(a)(1), (2)(A). The

defendant did not engage in embezzlement hesitantly or fleetingly. He did so for years, in

diverse and intricate ways, and without any apparent hesitation. Indeed, it is apparent that he

spent significant time thinking about how to conceal what he was doing, and how to keep Wong

                                                   17
         Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 20 of 25




happy, including through providing him with addictive drugs. In short, the defendant had plenty

of chances to realize that what he was doing was wrong and to stop—but he did not,

notwithstanding that he is a former law enforcement officer. The Court’s sentence should reflect

this fact. It should also reflect that the defendant engaged in other relevant misconduct, which

whether criminal or not, abused his position and hurt MCU, and that, both since his arrest and his

plea, the defendant has said things that are in tension with being truly remorseful for what he did.

       Finally, the need for general deterrence strongly weighs in favor of such a sentence.

See 18 U.S.C. § 3553(a)(2)(B). As described above, the defendant made it difficult to detect his

scheme timely or to uncover its full scope. When such a scheme is successfully prosecuted, a

substantial sentence is warranted. See, e.g., United States v. Heffernan, 43 F.3d 1144, 1149 (7th

Cir. 1994) (“Considerations of (general) deterrence argue for punishing more heavily those

offenses that either are lucrative or are difficult to detect and punish, since both attributes go to

increase the expected benefits of a crime and hence the punishment required to deter it.”); United

States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (“Because economic and fraud-based

crimes are more rational, cool, and calculated than sudden crimes of passion or opportunity,

these crimes are prime candidates for general deterrence.” (internal quotation marks omitted));

United States v. Mueffelman, 470 F.3d 33, 40 (1st Cir. 2006) (deterrence of white-collar crime is

“of central concern to Congress”).

       The defendant’s suggestion that he need not be sentenced to any prison time whatsoever

to achieve robust general deterrence (Def. Ltr. 2, 16) flies in the face of case law, logic, and

human experience. And to the extent that this suggestion is grounded on the assertion that the

defendant has suffered “embarrassment,” a “loss of trust” by others, his ability “to carry a

firearm,” and is “the subject of professional ethics proceedings” (id. at 16), it should be rejected



                                                  18
        Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 21 of 25




out of hand. Indeed, the approach for which the defendant appears to advocate would lead to the

perverse result that sentences in those cases in which a defendant is particularly successful,

pedigreed, and known within a community—while secretly taking advantage of those things to

commit fraud—would be the lowest.

       It is apparent that this defendant had connections and advantages, including with respect

to education, which many—indeed, most—others who appear before the Court do not. (See,

e.g., Def. Ltr. 6 (noting that the defendant has received, among other things, “a certificate in

Finance from ESADE in Barcelona, Spain in 2008; a certificate in Not-For-Profit-Management

from Columbia University Graduate School of Business in 2011; a certificate in the Wharton

ASIS Program for Security Executives from the Wharton School in University of Pennsylvania

in 2014”).) The defendant is also “a Certified Fraud Examiner.” (Id. at 7.) Yet he embezzled

hundreds of thousands of dollars, and engaged in fraudulent misconduct, for years, while taking

steps to hide what he was doing, including by setting up a sham company. The Court’s sentence

should send a message to others who may be tempted to take advantage of what and who they

know to do the same.

II.    The Defendant’s Arguments Are Unpersuasive

       In his sentencing submission, the defendant acknowledges that he engaged in

embezzlement in multiple ways and for multiple years, but downplays the nature of his scheme

and claims that, in any event, “MCU has financially benefitted well in excess of the money

misappropriated.” (Def. Ltr. 1.) Interviews of witnesses and review of MCU’s records and

DFS’s examinations tell a very different story—of a man whose outsized role at MCU

compromised the independence and objectivity of the Supervisory Committee; allowed the credit

union’s technology, policies, and procedures to fall behind; and then took advantage of gaps in

the same systems and his personal relationship with Wong to perpetrate and cover-up multiple

                                                 19
         Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 22 of 25




schemes, while failing appropriately to oversee MCU and contributing to the failure to detect

Wong’s years-long embezzlement. (See PSR ¶¶ 84-86.)

        As the credit union explains:

                 Mr. Guagliardo told this Court in his sentencing submission that he
                 was a key player in establishing the Credit Union’s systems that
                 were intended to catch and prevent fraudulent activity and has set
                 forth at length his purported significant investigations. If this was
                 in fact true, Kam Wong’s extensive and pervasive embezzlement
                 would not have gone undetected for the years and years that it did.
                 Indeed, the evidence proves the opposite: Mr. Guagliardo betrayed
                 his fiduciary duties to MCU and exploited the weaknesses in
                 MCU’s financial controls for his own financial gain and to MCU’s
                 detriment. Mr. Guagliardo learned of these weaknesses in MCU’s
                 financial controls by serving for many years in fiduciary capacities
                 on both MCU’s Supervisory Committee and Board of Directors.
                 In these positions, Mr. Guagliardo abused the significant power he
                 had within the organization, and the knowledge of how the systems
                 and procedures functioned, and used this information to his
                 benefit.

(Ex. C, at 4.)

        As the Probation Office aptly states, the defendant “fostered an unethical relationship

with Wong, which involved [the defendant] supplying Wong with controlled substances,” which

“allowed for Wong to turn a ‘blind-eye’ and in turn assisted [the defendant] in carrying-out his

schemes.” (PSR p. 41.) Based on “his conduct, it appears that [his] loyalty was not to the credit

union or its members but to himself and Wong.” (Id.)

        In addition to downplaying both what he did and how he did it, the defendant seeks a

non-incarceratory sentence on four principal grounds. None warrants what he seeks.

        First, he repeats that his conduct was “aberrant.” (Def. Ltr. 1, 2, 9, 16.) If the defendant

means that he has not previously been accused of embezzlement or fraud, that is true. But it is

equally true, as described above, that the scheme here lasted for years, and was committed in

multiple, thoughtful ways. The defendant plainly did not simply have a momentary or solitary


                                                  20
         Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 23 of 25




lapse in judgment. Nor, based on his conduct since his arrest and his plea, does it appear that the

defendant recognizes the gravity of what he did.

        Second, he suggests that his background, and in particular, service as a law enforcement

officer, and with law enforcement, warrants significant and special leniency. (Def. Ltr. 5, 9-10,

15.) But while the defendant’s prior service is admirable, it is apparent that he took advantage of

the trust others placed in him, at least in part as a result of his service, and related connections, to

engage in the scheme for which he stands to be sentenced. (See Ex. C, at 2, 5.) His prior service

does not excuse what he did—if anything, it exacerbates the impropriety of it—and it does not

warrant what he seeks.

        Third, he suggests that the impact on his family warrants a non-incarceratory sentence.

(Def. Ltr. 14, 16.) It too does not. The argument that the defendant asks this Court to accept

could be made in virtually every case. It is not unique to the defendant, and is at odds with

Section 3553(a), which focuses the Court’s attention in imposing sentence on the defendant and

his offense, not the impact of incarceration on the defendant’s family. See, e.g., United States v.

Johnson, 964 F.2d 124, 128 (2d Cir. 1992) (“Disruption of the defendant’s life, and the

concomitant difficulties for those who depend on the defendant, are inherent in the punishment

of incarceration.”); United States v. Zadora, 93 F. App’x 305, 306-07 (2d Cir. 2004) (same); see

also Koon v. United States, 518 U.S. 81, 95 (1996) (“the defendant’s family ties and

responsibilities” are a “discouraged” basis for a departure (citing U.S.S.G. § 5H1.6)). There is

nothing about the defendant’s family circumstances that merits the sentence he seeks. On the

contrary, the defendant and his adult family members have more resources at their disposal,

which may be used to support and to visit the defendant while serving his sentence, than the

average family dealing with the incarceration of a family member.



                                                  21
          Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 24 of 25




       Moreover, as described above, the defendant used his family members to commit his

scheme, exposing them to potential liability, and at a minimum, awkward questions. He caused

his spouse to write prescriptions for drugs to be given to Wong. He directed stolen money to

both his wife and his adult daughter. And he used the same daughter’s bank account to receive

and withdraw crime proceeds. Having done these things, the defendant’s suggestion that he

should avoid a meaningful sentence on the ground that it will negatively affect his family rings

hollow.

       Finally, he describes certain physical and psychological conditions from which he

suffers. (Def. Ltr. 14-16.) It is of course wholly appropriate for the Court to take these into

account, but none appears unique for someone of his age, none prevented him from committing

his crime (or engaging in the post-arrest and post-plea conduct described above), and all can be

treated appropriately in prison, contrary to his conclusory assertion, in support of which he cites

nothing, that “the medical care in prison is wholly inadequate to deal with his vast conditions”

(id. at 16). As the Court is aware, the Federal Bureau of Prisons is well-equipped to handle all

such conditions, including, if need be, in a Federal Medical Center (although the defendant’s

conditions appear both stable and manageable).




                                                 22
        Case 1:20-cr-00023-DLC Document 29 Filed 04/17/20 Page 25 of 25




                                        CONCLUSION

       For the reasons set forth above, the Government respectfully requests that the Court

impose a sentence within the applicable Guidelines range, a sentence that is sufficient but not

greater than necessary to serve the legitimate purposes of sentencing.

Dated: New York, New York
       April 17, 2020
                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                      By:    s/ Eli J. Mark/Daniel C. Richenthal
                                             Eli J. Mark
                                             Daniel C. Richenthal
                                             Assistant United States Attorneys
                                             (212) 637-2431/2109
                                             Alona Katz
                                             Special Assistant United States Attorney




                                                23
